Order entered May 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00146-CV

                    SUZANNE HITSELBERGER, Appellant

                                          V.

                             LOUIS BAKOS, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-18280

                                      ORDER

      The reporter’s record was filed on May 3, 2021. On May 5, 2021, counsel

for appellant filed a letter informing the court reporter that the reporter’s record is

incomplete. On the Court’s own motion, we ORDER Glenda Finkley, Official

Court Reporter for the 256th Judicial District Court, to file, by June 2, 2021, the

following: (1) a supplemental reporter’s record containing Petitioner’s and

Respondent’s Exhibits admitted during the trial conducted on August 26, 2020 and
(2) the reporter’s record of the motion for new trial hearing conducted on February

8, 2021.

      Appellant’s brief will be due thirty days after the above-listed additional

reporter’s records are filed.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finkley and all parties.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE